015-15
                                ELECTRONIC RECORD




COA#       02-14-00194-CR                        OFFENSE:        22.021


           Brandon Williams v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant


COA DISPOSITION:       AFFIRM                    TRIAL COURT:    371st District Court



DATE: 12/23/2014                  Publish: NO    TC CASE #:      1327831D




                         IN THE COURT OF CRIMINAL APPEALS



          Brandon Williams v. The State of
STYLE:    Texas                                       CCA#:
                                                                      0<Tf-/f
         APP/^LL/fhJTlC,              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

date:ozbyljt/r                                        SIGNED:                           PC:_

JUDGE:             A
               <M UM'J^-                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD